Title: To Thomas Jefferson from Martin Dawson, 10 November 1825
From: Dawson, Martin
To: Jefferson, Thomas


Dear Sir,
Milton
10th November 1825
The Proctor of the University of Virginia, when he made advances to procure articles for the Libra & apparatus, Credited the said fund for the cost of the same  his making his entries in this way occasioned the funds used for the University of Virga, to Appear less than they realy are $35.744.50, the entries is now put on the Books (which more than probable the Proctor hath advised you of) which will increase the Subject used to $377.081.10 varying from the one before furnished in Nothing except the increase produced by the said entries this is merely intended to enable you, should you lay the Subject before the Legislator to have the proper sum expenced, I have Written Mr Joseph C Cabell to the same purport as aboveWith Esteem Yo. Ob. Hu. ServantMartin Dawsonyou will see our half the stack of Papers containing the report contains a copy of a consolidated Accot before reported by John H. Cocke esquire, and a consolidated view (and to the same purpose as my report on the next half stack) If you think it advisable you can divide the stackM D
   	Balance sheet promised T. G. C. & J. H. C.Libra & Apparatus cr $14.253.50 	※	dounder coverP & D of the L F for Libra & Apparatus cr$50.000doDoLibra & Apparatus for sundry appropriations Dr35.744.50	※	14.255.50
